DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the status of claim 1, claims 3-12 have been rejoined.
Newly submitted claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 1 and 13 disclose the cutting members are held by a holding component while claim 18 discloses the cover portion holds the cutting members.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With regards to claim 1 line 6, the phrase “housing accommodating a hair collection chamber” is unclear.  In the next limitation, the housing is disclosed as comprising a base portion.  As written, the collection chamber and the base portions are different parts of the housing which is not supported.  As clearly shown in Figure 18a, chamber 527 is defined by base portion 551.  The claim must disclose that the base portion has the chamber because this is the only way it is supported.  Claim 13 has the same issue.
With regards to claim 1 line 6, the phrase “releasably coupled” may be unclear.  If this phrase represents the hinge connection 531, there is no issue because the releasable coupling represents the hinge and the “couple” limitation on line 12 represents the second coupling defined by the cover being in the closed position.  However, if this coupling is not intended to represent hinge 531, there are structural issues with the claim because the cover portion is not movably coupled to the base portion.  There are two couplings between the cover portion and the base portion.  The first one of the couplings (hinge 531) is always in place and needs to be represented in the claims because this is the structure allowing for the cover portion to be comprised by the unit and the other coupling is only in place when the cover portion is in the closed position via the first coupling.  Without a limitation representing the hinge, it is unclear how the cover portion is part of the cutting unit, what structure allows for the cover portion to be in open and closed positions, and what structure defines the at least partial removal of the cover portion in the open position?  There is never a time where the The same issue exists for the coupling between the cover portion and holding component.  It is noted that the rejections that follow are made in light of the releasable coupling being interpreted as the hinge.         
With regards to claim 1 line 9, the phrase “holding component which is releasably coupled to the cover portion” is unclear.  This coupling is interpreted as 532.  As written, this coupling is unrelated to the base portion where Figure 18a clearly shows 532 being in the base portion.  Adding “and to the base portion” at the end of the phrase overcomes the rejection.    
With regards to claim 1 lines 11-15, the open and closed positions are unclear with regards to the holding component.  If the cover portion is in the open position, the holding component would be as well and the same goes for the closed position.  On line 12, the phrase “cutting member is coupled” should be replaced with “cutting member via the holding component is coupled” and, on line 14, the phrase “and at least partially removed” be replaced with “and the cover portion and holding component at least partially removed” overcomes the rejection.   
With regards to claims 1, 7, and 17, the phrase “a supporting structure” is unclear.  As written, the structure is singular, can only be one object at a time, and is not able to be more than one separated items at a time.  The issue really comes into play in claims 7 and 17 where the supporting structure has more than one surface.  There does not appear to be a single sub-structure of the base portion that comprises 519a, b, c, and d.  Each of these support elements are separate parts of the base portion.  Use of the term “supporting structure” should be deleted (from the specification as well) and 
With regards to claim 1 lines 18-19, the phrase “member is directly supported by the supporting structure” is unclear.  As written, the supporting structure is part of the base member/housing in a way that is unrelated to the collection chamber, which is not supported.  Figure 16 clear shows 519a and 519b in the chamber while 519c and 519d appear to partially define the chamber.  The claims needs to acknowledge a relationship between the structure (at least one supporting element) and the chamber.
With regards to claim 2, the phrase “cover portion is pivotally coupled to the base portion is unclear.  Claim 1 previously discloses that the cover portion is releasable coupled to the base portion.  Claim 2 needs to further limit the releasable coupling being defined as a pivoting hinge.  Claim 3 has the same issue with the second hinge.
With regards to claims 4 and 5, claim 1 now discloses the closed position as being defined by the cover portion and not the housing.
With regards to claims 4 and 5, it is unclear what structure allows for the abutment structure to define a locking engagement with the external cutting member.  The structure and the external cutting member do not appear to have any structures that can perform a lock function.  The cover portion locks to the base portion via 553 and that would create the lock engagement.  All structures necessary for a function to take place need to be acknowledge by the claimed function.
With regards to claim 8, the bottom wall disclosure is unclear in light of claim 1 disclosing the housing has a hair collection chamber.  As written, the bottom wall is 
With regards to claim 9, what structure allows for a single supporting structure to be around the opening?  Different supporting structures are placed around the opening. 
With regards to claim 10, what structure allows for the cutting units to be pivotal.  As written, the base portion is unrelated to the pivoting function, which is not supported.  Without a pivotal connection associated with the base portion, the units are not able to pivot.
Claim 11 is confusing.  In claim 10, the unit is disclosed as being able to pivot in a way that does not require the base portion while in claim 11 the base portion is now required.  The pivot cannot be unrelated to the base portion and then related to the base portion.  There is never a time the base portion is not required so claim 10 needs to acknowledge the pivoting relationship utilizes the base portion.
Claim 13 has all the same issues as claim 1 above.
With regards to claim 13, it is unclear what structure allows for the shaver to be comprised by the shaving apparatus is the shaver is not claimed as being coupled with the housing.  There is never a time where the apparatus comprises both the shaver and the housing where the shaver is not coupled to the housing.  
With regards to claim 14, what structure incorporates the coupling member?  
Claim 14 recites the limitation "the shaving unit".  There is insufficient antecedent basis for this limitation in the claim.  Claim 13 does not use this term any more.
Claim 16 recites the limitation "the at least one surface".  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 should depend from claim 15.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
11 March 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724